613 F.2d 137
In the Matter of GEORGIA PANELING SUPPLY, INC., Bankrupt.INTERNATIONAL PAPER COMPANY, White Lumber Sales, Inc.,Quinault Pacific Corporation, and Gold Rey ForestProducts, Inc., Appellants,v.John C. PENNINGTON, Trustee, and Aetna Business Credit,Inc., Appellees.
No. 79-1076.
United States Court of Appeals, Fifth Circuit.
Dec. 28, 1979.Panel opinion, 607 F.2d 117, reinstated May 8, 1980.

Winford Kent Bishop, Atlanta, Ga., for appellants.
Douglas L. Cronkright, C. Edward Dobbs, R. William Ide, III, John C. Pennington, Atlanta, Ga., for appellees.
Before GODBOLD, REAVLEY and ANDERSON, Circuit Judges.
BY THE COURT:
IT IS ORDERED that petitioners' motion for rehearing is GRANTED and the prior panel opinion, 607 F.2d 117, is hereby VACATED.


1
IT IS FURTHER ORDERED that this matter be placed upon the oral argument calendar.